DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4,801,293) in view of Binard et al. (US 4,403,988).
With regard to claim 1, Jackson teaches a new fluid injection pressure control syringe, characterized by changing in a compression amplitude of a metal or non-metal spring with certain elastic coefficient, to reflect fluid pressure change in a syringe barrel or communicating vessels closed to the syringe barrel, comprising a syringe barrel (Fig. 1 member 25), a pushrod (Fig. 1 member 25), a spring (Figs. 1 and 2 member 52), an indication pole with little sealing gasket (Fig. 2 member 50 with gasket 44), and a hole-cap (Fig. 2 member 54), wherein a surface of the indication pole contains pressure scale or pressure range information (Figs. 1 and 2); a main physical principle A, P=(F1 + F2)/ S: a physical principle B, F1=K(L0 -L ), wherein P is a pressure of fluid in the syringe barrel F1 is a spring compression reaction force; F2 is a sliding friction force between the sealing gasket and a wall of a sub-barrel, wherein the sliding friction force is negligible when micro; S is a cross-sectional area of a sub-barrel inner lumen; K is an elastic coefficient of the spring, and L0 is an original length of the spring, and L is a length after compression (it is not clear exactly what is being claimed which appears to be due to translation, as the equations do not appear to be tied to a functional or structural recitation of the claim, the device of Jackson has the same structural components which have values which could be input into such equations, the spring necessarily has a force, there is necessarily a friction force, a sub-
With regard to claim 2, see Figs. 1 and 2 member 22 (it is not clear what is meant by communicating vessels relationship, these components are connected and may be placed in communication via valve 14).
With regard to claim 3, see Figs. 1 and 2 member 52.
With regard to claim 4, see member 50 in Figs. 1 and 2.
With regard to claim 5, see 54 in Fig. 2.
 With regard to claim 6, see 52 and 44 in Fig. 2.
With regard to claim 7, see transition from Fig. 1 to Fig. 2, the device is capable of such function depending on the orientation of valve 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783